DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.
Amended claims and specification filed 6 April 2021 have been entered. Claims 1-3, 5, 7-8, 11, and 13-20 are pending. Claims 13 through 16 are objected to for dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-8, 11, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Obrist in view of Taira (US 2003/0074905) view of Terai et al. (US 6,301,912).
Regarding claim 1, Obrist discloses a displacement machine (scroll machine 1, line 161) according to the spiral principle, in particular a scroll compressor or scroll expander (compressor, expander or pump, line 234-235), with a high-pressure chamber (high pressure connection 8, line 163, 219), a low-pressure chamber (low pressure connection 9, line 163, 218) and an orbiting displacement spiral (eccentric disc 5 with eccentric spiral 6, line 162-163), which engages in a counter-spiral (stator disc 3 with stator spiral 4, line 162) such that chambers (spirals are nested to form pressure chamber 7, line 161-164, as this is the normal mechanism of pumping with an orbiting scroll compressor comprising an orbiting eccentric disc and a stationary disc; Applicant’s Specification page 1 line 24-30, see reasoning 2 and/or R134a and/or R1234yf and/or butane and/or ethanol and/or cyclopentan; wherein the electrically controllable regulating valve includes a movable valve needle.
Taira teaches that conventional car air conditioner systems (para 0004) use the refrigerant R134a as the working medium (id). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use refrigerant R134a as taught by Taira in heat engine of Obrist thereby using an art recognized material suitable for its intended purpose.
Terai teaches an analogous scroll compressor (fig 13, scroll compressor 100, c 3 l 37), with an analogous electrically controllable regulating valve regulating pressure to back pressure chamber, wherein the electrically controllable regulating valve includes a movable valve needle (fig 7, 8, needle valve displaces vertically, c 9 l 9), which can be electrically activated (fig 7 depicts stepper motor 320, c 9 l 53-54, as actuating the needle valve pressure regulating mechanism, c 8 l 57). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the stepper motor needle valve of Terai into the generically described electrically controlled regulating valve of Obrist (Obrist, valve 16.1 can be controlled to regulate pressure between back pressure chamber and low pressure, lines 178-183, 229-233) in order to have finer control of flow rate from the low pressure to back pressure chamber through the control valve by using a needle valve (Terai, suction to backpressure line regulated by needle valve, c 8 l 65, c 9 l 4-11).
Regarding claim 2, dependent on 1, Obrist in view of Taira teaches wherein radially inward migrating chambers are formed between the displacement spiral and the counter-spiral (spirals are nested to form pressure chamber 7, line 161-164, as this is the normal mechanism of pumping with an orbiting scroll compressor comprising an orbiting eccentric disc and a stationary disc; Applicant’s Specification page 1 line 24-30, see reasoning above at claim 12), in order to suck in –the-- working medium (Obrist, working fluid, line 48; Taira, refrigerant, para 0004), from the low- pressure chamber, 
Regarding claim 3, dependent on 1, Obrist in view of Taira teaches wherein radially outward migrating chambers are formed between the displacement spiral and the counter-spiral (spirals are nested to form pressure chamber 7, line 161-164, as this is the normal mechanism of pumping with an orbiting scroll compressor comprising an orbiting eccentric disc and a stationary disc; Applicant’s Specification page 1 line 24-30, see reasoning above at claim 12), in order to suck in –the-- working medium (Obrist, working fluid line 48; Taira, refrigerant, para 0020), from the high-pressure chamber (Obrist, line 111), to expand it (Obrist, expansion from the center outward, from high-pressure to low-pressure, lines 245-249, 110-114) and push it out the low- pressure chamber (Obrist, after receiving energy from the working fluid, the fluid is discharged  to the low-pressure connection, line 110-114). 
Regarding claim 5, dependent on 1, Obrist discloses the electrically controllable regulating valve fluidically connects the counter- pressure chamber with the high-pressure chamber or the low-pressure chamber (fig 4, valve 16.1 is between back pressure chamber 12 and low pressure connection 9).
Regarding claim 7, dependent on 1, Obrist discloses wherein the electrically controllable regulating valve fluidically connects the counter-pressure chamber to the low-pressure chamber (fig 4, valve 16.1 is between back pressure chamber 12 and low pressure connection 9), wherein the throttle is arranged between the high-pressure chamber and the counter-pressure chamber (fig 4, depicts nozzle regulating element 14 between high pressure 8 and back-pressure chamber 12).
Regarding claim 8, dependent on 1, Obrist discloses wherein the … regulating valve fluidically connects the high-pressure chamber and the counter-pressure chamber (a further regulating element 14 can be provided between the high-pressure and counter-pressure chambers, line 139-142, 187-189), wherein the throttle is arranged between the counter-pressure chamber and the low-pressure chamber 
Regarding claim 11, dependent on 1, Obrist discloses wherein the displacement machine is configured as an electrically driven displacement machine (electric machine sets the eccentric in rotational movement, line 16-17) and/or a displacement machine driven by an electric motor or as a displacement machine with mechanical drive.
Regarding claim 17, dependent on 1, Taira teaches a vehicle conditioning system (Taira, car air conditioning system, abstract, para 0036-0071), comprising the scroll compressor (scroll compressor, para 0015). Use of the compressor in a vehicle conditioning system is intended use within the preamble of the claim. In the context of the entire claim, said recitation in the preamble results in no structural difference in the body of the claim. Therefore, the preamble recitation will not be considered limiting (See MPEP 2111.02).
Regarding claim 18, dependent on 17, Taira teaches wherein the vehicle air-conditioning system contains C02 and/or R134a (Taira, para 0004) and/or R1234yf and/o butane and/or ethanol and/or water as refrigerant.
Regarding claim 19, dependent on either 1 or 17, Taira teaches a vehicle (Taira, hybrid-engine car, para 0035-0036) comprising the displacement machine according to claim 1 and/or with a vehicle air-conditioning system according to claim 17. Use of the compressor in a vehicle is intended use within 
Regarding claim 20, dependent on 1, Obrist in view of Taira teaches the vehicle (Taira, hybrid-engine car, para 0035-0036), with the displacement machine, in particular with the scroll expander (Obrist, scroll machine 1, line 161). Use of the compressor in a vehicle is intended use within the preamble of the claim. In the context of the entire claim, said recitation in the preamble results in no structural difference in the body of the claim. Therefore, the preamble recitation will not be considered limiting (See MPEP 2111.02).
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Obrist does not teach  “c) determining a differential pressure value A PBP between a counter-pressure PBP prevailing in the counter-pressure chamber and a low-pressure Ps prevailing in the low-pressure chamber by way of a characteristic line and/or a characteristic field with the aid of the pressure value PD, wherein the characteristic line and/or the characteristic field is stored in the computing unit, and d) controlling the pressure regulating device by means of a control current applied to a magnetic coil and autonomously adjusting the differential pressure value A PBP by means of the electric regulating valve.”
Regarding claim 14, Obrist does not teach “c) determining a differential pressure value A PBP between the counter-pressure PBP in the counter-pressure chamber and the low pressure Ps in the low-pressure chamber by way of a characteristic line and/or a characteristic field with the aid of the D and Ps, wherein the characteristic line and/or a characteristic field is stored in the computing unit, and d) controlling the pressure regulating device by means of a control current applied to a magnetic coil and autonomously adjusting the differential pressure value A PBP by means of the electric regulating valve.”
Obrist instead teaches measuring a difference between the high pressure connection and low pressure connection in order to change back pressure (lines 177-183); sensed pressure in the back pressure chamber is used to control the valve (sensor 17.1, line 231-234).  In the claimed invention, the critical feature is that the calculated differential pressure value APBP, not the sensed pressure, is used to control the pressure regulating device (applicant’s specification page 2-3, 20).
The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that Obrist does not teach or suggest axial movement; because even though Obrist refers to a gap distance; applicant incorrectly asserts that Obrist does not explicitly refer to contact pressure between the orbiting displacement spiral (Obrist eccentric disc 4) and the counter spiral (Obrist stator disc 3). In response, Obrist explicitly refers to contact pressure changing between the eccentric disc 5 and stator disc 3 (Translation, line 184-185). Therefore, since Obrist discloses both a gap between the eccentric spiral 6 and stator disc 3, and contact pressure (Translation line 184), and a pressing device 11 which moves eccentric disc 5 toward the stator disc 3 (Translation, line 168-169, 174), the claimed axial movement including contact is disclosed by Obrist.
In light of the above arguments, the art of record is reasserted for the amended claims as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746